   4:20-cr-03045-JMG-CRZ Doc # 23 Filed: 07/19/20 Page 1 of 2 - Page ID # 34




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:20CR3045

      vs.
                                                             ORDER
SAMUEL IZAGUIRRE,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
22), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 22), is granted.

      2)    Pretrial motions and briefs shall be filed on or before September
            4, 2020.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            October 5, 2020, or as soon thereafter as the case may be
            called, for a duration of three (3) trial days. Jury selection will be
            held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and September 4, 2020 shall
            be deemed excludable time in any computation of time under
            the requirements of the Speedy Trial Act, because although
            counsel have been duly diligent, additional time is needed to
            adequately
4:20-cr-03045-JMG-CRZ Doc # 23 Filed: 07/19/20 Page 2 of 2 - Page ID # 35




         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 19th day of July, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
